 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeven Brothers,Ltd. d/b/a JollyKing Restaurant andSeattleLocalJoint Executive Board affiliated withtheHotel,Restaurant Employees and BartendersInternational Union,AFL-CIO. Case 19-CA-8286June 29, 1975DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHERUpon a charge filed on January 16, 1976, by Seat-tleLocal Joint Executive Board affiliated with theHotel, Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, herein called the Union,and duly served on Seven Brothers, Ltd. d/b/a JollyKing Restaurant, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 19, is-sued a complaint and notice of hearing on March 4,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about June 1,1975, the Union was duly recognized as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; that, com-mencing on or about August 21, 1975, Respondent,through an agent, agreed to sign a collective-bargain-ing agreement with the Union and that at all timessince has failed and refused to execute the agree-ment; and that on or about September 10, 1975, theUnion requested Respondent to furnish wage dataon unit employees and Respondent has failed andrefused to furnish the Union with the data requested,and at all times thereafter Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargaining rep-resentative, although the Union has requested and isrequesting it to do so. Respondent failed to file ananswer to the complaint.On April 6, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 16, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent specifically states that unless an answer tothe complaint is filed by Respondent within 10 daysof service thereof "all of the allegations in the Com-plaint shall be deemed to be admitted by it to be trueand may be so found by the Board." Further, ac-cording to the Motion for Summary Judgment, coun-sel for the General Counsel telephoned Respondent 4days after the time for answering the complaint hadexpired, informing the Respondent of its default andthe attendant consequences, and extending the timeto answer to 10 days. On the following day Re-spondent's attorney advised counsel for the GeneralCounsel that he no longer represented the Respon-dent in labor matters and furnished Respondent'shome phone number. Calls to the phone number in-dicated that it had been disconnected.In view of Respondent's failure to file an answer,under the rule set forth above, and no good causehaving been shown for such failure, the allegations ofthe complaint are deemed to be, and are found to be,true and we shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:225 NLRB No. 41 JOLLY KING RESTAURANT281FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent owns and operates a restaurant ad-joining a Royal Inn Hotel near the Seattle, Washing-ton, airport. During the past year Respondent andRoyal Inn sold products and performed services val-ued in excess of $500,000. During the same periodRespondent and Royal Inn purchased goods andmaterials valued in excess of $50,000, which were de-livered directly from States other than Washington.During this period Respondent and Royal Inn pur-chased goods and materials valued in excess of$50,000 which were transported to said facilities fromenterprises in the State of Washington, which enter-prises had received said goods and materials directlyfrom States other than Washington. Respondent'srestaurant is located on the premises of the RoyalInn with which it is connected by a covered walkwayand with which it shares common entrances and ex-its.Meals and beverages served at Respondent's fa-cility,which includes a cocktail lounge denominated"The Lost Knight," may be charged to the guests'hotel bills at Royal Inn. Brochures and postcards atthehoteladvertisetheservicesavailableatRespondent's Jolly King restaurant and Lost Knightlounge. Respondent and Royal Inn are thus an inte-grated enterprise for jurisdictional purposes.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.Washington, excluding all office clerical em-ployees, confidential employees, and guards andsupervisors as defined in the Act.The Union was recognized as the collective-bargain-ing representative of the employees in said unit onJune 1, 1975, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about August 21, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about August 21, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit, byrefusing to execute a collective-bargaining agreementwith the Union to which it had previously agreed,and, since on or about September 10, 1975, Respon-dent has refused to furnish the Union data relating towages of unit employees.Accordingly, we find that the Respondent has,sinceAugust 21, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDSeattle LocalJointExecutive Board affiliated withthe Hotel,Restaurant Employees and Bartenders In-ternationalUnion, AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of Respondent at its facility lo-cated at 18220 Pacific Highway South, Seattle,IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached, 282DECISIONSOF NATIONALLABOR RELATIONS BOARDembody such understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Seven Brothers, Ltd. d/b/a Jolly King Restau-rant is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Seattle Local Joint Executive Board affiliatedwith the Hotel, Restaurant Employees and Barten-ders International Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.3.All employees of Respondent at its facility lo-cated at 18220 Pacific Highway South, Seattle,Washington, excluding all office clerical employees,confidential employees, and guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since on or about June 1, 1975, the above-named labor organization has been and now is therecognized and exclusive representative of all em-ployees in the aforesaid appropriate unit for the pur-pose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on or about August 21, 1975, andSeptember 10, 1975, and at all times thereafter, tobargain collectively with the above-named labor or-ganization as the exclusive bargaining representativeof all the employees of Respondent in the appropri-ate unit, by refusing to execute a previously agreed-upon contract, and by failing to furnish the Unionwage data on unit employees, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.lations Board hereby orders that Respondent SevenBrothers, Ltd. d/b/a Jolly King Restaurant, Seattle,Washington, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment by refusing to execute a con-tract previously agreed to, and by failing to furnishunitwage data to Seattle Local Joint ExecutiveBoard affiliated with the Hotel, Restaurant Employ-ees and Bartenders International Union, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All employees of Respondent at its facility lo-cated at 18220 Pacific Highway South, Seattle,Washington, excluding all office clerical em-ployees, confidential employees, and guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, execute a previously agreed-tocontract and furnish unit wage data requested to theabove-named labor organization as the exclusive rep-resentative of all employees in the aforesaid appro-priate unit with respect to rates of pay, wages, hours,and other terms and conditions of employment.(b)Post at its restaurant at 18220 Pacific HighwaySouth, Seattle,Washington, copies of the attachednotice marked "Appendix." I Copies of said notice,on forms provided by the Regional Director for Re-gion 19, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notifythe Regional Director for Region 19, inwriting, within 20daysfrom the date of this Order,what steps have been taken tocomplyherewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-In the eventthat this Orderisenforcedby a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "PostedPursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational Labor Relations Board " JOLLY KING RESTAURANT283APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment by refusingto execute a contract previously agreed to andby failing to furnish unit wage data to SeattleLocal Joint Executive Board affiliated with theHotel,Restaurant Employees and BartendersInternational Union,AFL-CIO,as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOTin any like or related mannerinterfere with,restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below,with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached,embody such understanding in a signedagreement. The bargaining unit is:All employees of Respondent at its facilitylocated at 18220 Pacific Highway South, Seat-tle,Washington,excluding all office clericalemployees,confidentialemployees,andguards and supervisors as defined in the Act.SEVENBROTHERS,LTD d/b/a JOLLY KINGRESTAURANT